Citation Nr: 1643405	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  12-28 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.

2.  Entitlement to a compensable rating for erectile dysfunction.

3.  Entitlement to a compensable rating for chest and left lower extremity scars.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from February 1980 to March 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issue of entitlement to a compensable rating for chest and left lower extremity scars is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not shown to have an acquired psychiatric disorder.

2.  The Veteran's erectile dysfunction is not shown to have caused a penile deformity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115b, Diagnostic Codes 7520-7522 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, grounded their opinions in the medical literature and evidence of record, and provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

VA regulations require evaluation of mental disorders using the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V). 38 C.F.R. §§ 4.125, 4.126.  An interim final rule was issued on August 4, 2014, that replaced the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) with the DSM-V.  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Jurisdiction over the present appeal was first conferred to the Board in October 2012.

In July 2010, the Veteran filed his claim seeking service connection for an acquired psychiatric disorder.  Specifically, he believed that he had PTSD as a result of in-service traumatic experiences.  In August 2010, the Veteran wrote that he almost shot someone who was rummaging around in a dumpster near his ship, because he did not realize initially that the manifestations was looking for food.  He also noted that while off the coast of Lebanon he was ordered to fire at several small crafts that were approaching his ship at night, and he never found out what had happened.

The Veteran's STRs do not show any complaints, symptoms, treatment, or diagnosis for an acquired psychiatric disorder.  The Veteran had normal psychiatric findings on examinations in February 1980, September 1981, September 1983, November 1986, February 1990, February 1995, and October 2001.  On medical history surveys completed in conjunction these physical examinations, the Veteran denied any psychiatric symptoms, except at a September 1983 examination where he reported experiencing depression/excessive worry.  However, at later examinations over the next 20 years, he specifically denied experiencing depression/excessive worry and had normal psychiatric findings.

The Veteran's treatment records after his separation from service show he had a negative PTSD screen in March 2010.  He also had negative depression screens in March 2010, January 2011, and October 2011.

In October 2011, VA determined that the information required to corroborate the Veteran's reported stressful event in service was insufficient to send to the U.S. Armed Services Center for Unit Records Research (CURR) and/or insufficient to allow for meaningful research for a U.S. Navy record.

In May 2012, the Veteran was afforded a VA examination for an acquired psychiatric disorder.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a psychiatric examination, the examiner noted that the Veteran denied having any ongoing symptoms of PTSD.  The examiner found that the Veteran did not meet the criteria necessary to be diagnosed with a mental disorder.

The Veteran's treatment show that he continued to have negative depression screens in June 2012 and April 2013.  He denied having any depression or anxiety in June 2013 and December 2013.  Furthermore, his treatment records do not show any complaints of, or treatment for, any mental health symptoms.  For example, at a mental health consultation in December 2013, the Veteran specifically denied any anxiety or depression, reporting a generally high level of satisfaction with his home life. Moreover, the record does not show that any acquired psychiatric disability has ever been diagnosed.

As such, the record does not show any current diagnosis of an acquired psychiatric disorder.  

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Accordingly, the Board finds that the evidence is against the claim and entitlement to service connection for an acquired psychiatric disorder is denied.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In July 2010, the Veteran filed his claim for service connection for erectile dysfunction, which was granted in a June 2012 rating decision and assigned a noncompensable rating effective July 29, 2010, along with special monthly compensation based on the loss of use of a creative organ.  He disagreed with the assigned rating and asserts that he is entitled to a higher rating.

The rating schedule provides three codes for penile impairment.  Removal of half or more of the penis is rated as 30 percent disabling, or is to be rated based on voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7520.  Removal of the glans of the penis is rated as 20 percent disabling, or is to be rated based on voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7521.  Deformity of the penis with loss of erectile power is rated as 20 percent disabling.  38 C.F.R. § 4.115b, Code 7522.  In every instance where the schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

There is no schedular rating for loss of erectile power alone.  In other words, loss of erectile power without penis deformity does not warrant a compensable rating (aside from the special monthly compensation, which has already been granted in this case).  38 C.F.R. § 4.115(b), Diagnostic Code 7522.

The Veteran was afforded VA examination for his erectile dysfunction in May 2012.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner did not note that the Veteran had undergone any removal of half or more of his penis, had undergone removal of the glans of the penis, or had any deformity of the penis.

While the Veteran reported that he had no sex drive and that medications only helped a little, his treatment records do not show that he has undergone any removal of half or more of his penis, has undergone removal of the glans of the penis, or has any deformity of the penis.

While the Veteran has reported that his erectile dysfunction has worsened, he has not asserted having undergone any removal of half or more of his penis, having undergone removal of the glans of the penis, or having had any deformity of the penis.  As such, a new VA examination regarding his erectile dysfunction is not needed.

Accordingly, the criteria for a compensable evaluation under Diagnostic Codes 7520, 7521 or 7522 are not met, and a compensable scheduler rating for erectile dysfunction is denied.

38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

Service connection for an acquired psychiatric disorder is denied.

A compensable rating for erectile dysfunction is denied.


REMAND

In June 2012, the Veteran was granted service connection for chest and left lower extremity scars associated with coronary artery disease with residuals from a bypass graft effective July 29, 2010, at a noncompensable rate.  He was last afforded VA examinations for his scars in October 2010.  He has since asserted that his scars have increased in severity, thereby necessitating the provision of a new examination to evaluate the current nature and severity his chest and left lower extremity scars.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected chest and left lower extremity scars.

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


